Citation Nr: 1426047	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-11 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than April 6, 2009, for the grant of a separate, 20 percent evaluation for impairment of the cervical spine due to amyotrophic lateral sclerosis (ALS). 

2.  Entitlement to an effective date earlier than April 6, 2009, for the grant of a separate, 20 percent evaluation for impairment of the lumbosacral spine due to ALS.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to December 1998.  This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection (with an evaluation of 20 percent each) for impairments of the cervical and lumbosacral spine due to ALS and assigned an effective date of April 6, 2009.  A subsequent July 2012 rating decision granted an earlier effective date of April 7, 2006, for the grant of service connection for impairments of the cervical and lumbosacral spine and assigned a noncompensable evaluation for each disability for the period prior to April 6, 2009.  

The Veteran had also appealed the issue of entitlement to an earlier effective date for compensation for impairment of the left upper extremity due to ALS.  The July 2012 rating decision granted an earlier effective date of April 7, 2006, and assigned a 20 percent evaluation from that date.  As the July 2012 rating decision provided a full grant of the benefit sought with respect to the left upper extremity claim, it will not be further discussed herein. 

The Veteran was scheduled for a Board hearing in November 2012, but did not appear.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It appears that additional evidence is needed prior to adjudicating the issues of the manifestations of the Veteran's cervical and lumbosacral spine for the period between April 7, 2006, and April 6, 2009.  The Veteran has indicated that during this time he was treated by Dr. Jonathan Goldstein.  Although the record contains several letters from Dr. Goldstein (see January 31, 2008 and April 1, 2008 written statements), and the Veteran provided an authorization for Dr. Goldstein's records, the Veteran's complete medical records were never requested from Dr. Goldstein by VA.  See March 6, 2007 VA letter to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization forms for any medical care providers who have treated him for cervical and/or lumbosacral impairment for ALS from April 7, 2006, to April 6, 2009.  After securing the necessary releases, the RO/AMC should request any relevant records identified and associate them with the claims file.  Specifically, all records from Dr. Jonathan M. Goldstein, Yale New Haven Hospital, Department of Neurology, P.O. Box 208018, New Haven, CT  06520-8018 dated from 2000 to the present should be obtained.  If any requested records cannot be obtained, the Veteran should be notified of such. If he so desires, the appellant may also obtain and submit these records.

2. The RO should then readjudicate the Veteran's claims.  If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond before the claims files are returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



